Case 1:20-cv-00706-DLC Document 437-1 Filed 05/21/21 Page 1 of 4




                      EXHIBIT 1
      Case 1:20-cv-00706-DLC Document 437-1 Filed 05/21/21 Page 2 of 4

                                                                         214

 1

 2   UNITED STATES DISTRICT COURT

 3   SOUTHERN DISTRICT OF NEW YORK

 4   Case No. 1:20-cv-00706-DLC

 5   ------------------------------x

 6   FEDERAL TRADE COMMISSION;
     STATE OF NEW YORK; STATE OF
 7   CALIFORNIA; STATE OF ILLINOIS;
     STATE OF NORTH CAROLINA;
 8   STATE OF OHIO; COMMONWEALTH
     OF PENNSYLVANIA; And
 9   COMMONWEALTH OF VIRGINIA,
                         Plaintiffs,
10             v.
     VYERA PHARMACEUTICALS, LLC;
11   PHOENIXUS AG; MARTIN SHKRELI,
     Individually, as an owner and
12   former officer of Vyera Pharmaceuticals, LLC
     and Phoenixus AG (formerly
13   known as Turing Pharmaceuticals, LLC
     and Turing Pharmaceuticals AG);
14   and KEVIN MULLEADY, individually,
     as an owner and director of
15   Phoenixus AG and a former
     Executive of Vyera Pharmaceuticals, LLC,
16                       Defendants.

17   ------------------------------x

18

19          REMOTE DEPOSITION OF MARTIN SHKRELI

20                        VOLUME II

21                    January 28, 2021

22

23

24   Reported by:
     MARY F. BOWMAN, RPR, CRR
25   JOB NO. 188174



     [1/28/2021] 2021-01-28 - Shkreli. Martin - Day 2 - CONFIDENTI...
      Case 1:20-cv-00706-DLC Document 437-1 Filed 05/21/21 Page 3 of 4

                                                                         215

 1

 2

 3

 4

 5                           January 28, 2021

 6                           9:00 a.m.

 7

 8

 9             Remote deposition of MARTIN

10    SHKRELI, held before Mary F. Bowman, a

11    Registered Professional Reporter, Certified

12    Realtime Reporter, and Notary Public of the

13    State of New Jersey.

14

15

16

17

18

19

20

21

22

23

24

25



     [1/28/2021] 2021-01-28 - Shkreli. Martin - Day 2 - CONFIDENTI...
      Case 1:20-cv-00706-DLC Document 437-1 Filed 05/21/21 Page 4 of 4

                                                                         366

 1                         M. Shkreli

 2              MR. CASEY:    Objection, and again,

 3        I caution the witness, this may be an

 4        opportunity to assert.

 5        A.    I don't know that number.

 6              MR. MEIER:    Mr. Casey, it might

 7        be an opportunity to assert what?

 8              MR. CASEY:    The witness may have

 9        a constitutional right he would like to

10        assert.   That was my suggestion.

11              MR. MEIER:    You mean a Fifth

12        Amendment?

13              MR. CASEY:    Yes.

14              MR. MEIER:    OK.    Thank you.

15        Q.    When you worked at Turing, were

16    you issued a corporate phone?

17        A.    I think so.

18        Q.    And did you use your corporate

19    phone for business?

20        A.    Almost never.

21        Q.    You said almost never?

22        A.    Correct.    Almost never.

23        Q.    Did you typically carry your

24    corporate phone or did you leave it

25    somewhere?



     [1/28/2021] 2021-01-28 - Shkreli. Martin - Day 2 - CONFIDENTI...
